DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/14/2022, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 21-22, the limitation “further comprising: an isolation structure isolating the first through fourth fins” in claim 22 is unclear. In particular, it is unclear if this isolation structure is different from the isolation structure claimed in Claim 16 from which this depends. Specifically, there does not appear to be an additional isolation structure, other than isolation structure (110) disclosed by the applicant. Furthermore, claim 16 already sets forth two first fins and two second fins and then claim 21 sets forth a third fin and fourth fin which seems to be redundant based on the applicant’s specification and drawings. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11, 13, 16, 21,and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Patent Pub. No. 2015/0028454, from hereinafter “Cheng”) in view of Yu et al. (U.S. Patent Pub. No. 2008/0230852, from hereinafter “Yu”).
Regarding Claim 10, Cheng in Fig. 1-8 teaches a structure comprising a substrate (20); a first fin (32) extending from a first portion of the substrate; and a second fin (34) extending from a second portion of the substrate, wherein the second fin includes a top portion (34) over a bottom portion, the first fin and the bottom portion of the second fin include crystalline silicon, the top portion of the second fin includes a semiconductor material that has a higher charge carrier mobility than silicon, a top surface of the second fin and a top surface of the first fin are substantially coplanar, wherein the top portion of the second fin and the bottom portion of the second fin have substantially same width (Fig. 8; ¶’s 0024-0032).
Cheng fails to specifically teach wherein the bottom portion of the second fin extends deeper than the first fin towards the substrate. 
Yu in Fig. 2-10 teaches a similar structure comprising: a first fin (48) extending from a first portion of the substrate; and a second fin (50) extending from a second portion of the substrate, wherein the first fin and a bottom portion of the second fin include silicon, a top surface of the second fin and a top surface of the first fin are substantially coplanar, the bottom portion of the second fin extends deeper than the first fin towards the substrate, wherein the top portion of the second fin and the bottom portion of the second fin have substantially the same width (¶’s 0020-0030). 
In view of the teachings of Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include wherein the bottom portion of the second fin extends deeper than the first fin towards the substrate because this will allow each FinFET made from the fins having different heights to be further customized for performance such as increasing drive currents. 
Regarding Claim 11, as in the combination above, Yu teaches wherein the first portion is higher than the second portion (Fig. 9-10). 
Regarding Claim 13, Cheng teaches wherein the top portion of the second fin includes silicon germanium (Fig. 6; ¶ 0029). 
Regarding Claim 16, Cheng in Fig. 1-8 teaches a structure comprising a substrate (20); two first fins (32) adjacent to each other and extending from a first region of the substrate, each of the first fins having a substantially uniform first width; two second fins (34) adjacent to each other and extending from a second region of the substrate, each of the second fins having a substantially uniform second width; wherein each of the second fins include a top portion over a bottom portion, the first fins and the bottom portions of the second fins include crystalline silicon, the top portions of the second fins include silicon germanium, and top surfaces of the second fins and top surfaces of the first fins are substantially coplanar (Fig. 8; ¶’s 0024-0032).
Cheng is silent with regards to teaching an isolation structure over the substrate and adjacent to the first and second fins, as well as wherein each of the second fins is taller than the first fins. 
Yu in Fig. 2-10 teaches a similar structure comprising: a substrate (20); two first fins (48) adjacent to each other and extending from a first region of the substrate having a substantially uniform first width; two second fins (50) adjacent to each extending from a second region of the substrate having a substantially uniform second width; and an isolation structure (44/46) over the substrate and adjacent to the first and the second fins, wherein each of the second fins includes a top portion over a bottom portion, the first fins and the bottom portions of the second fins include silicon, top surfaces of the second fins and top surfaces of the first fins are substantially coplanar, each of the second fins is taller than the first fins (¶’s 0020-0030). 
In view of the teachings of Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include an isolation structure over the substrate and adjacent to the first and second fins, as well as wherein each of the second fins is taller than the first fins because isolation structures are well known in FinFET type devices as they help to isolate the substrate from the additionally formed elements such as source/drain and gate electrodes. Furthermore, including fins of different heights will allow each FinFET made from the fins to be further customized for performance such as by increasing drive currents. 
Regarding Claim 21, Cheng and Yu both teach a third fin (32 and 48, respectively) extending from the first portion of the substrate; and a fourth fin (34 and 50, respectively) extending from the second portion of the substrate, wherein top surfaces of the first through the fourth fins are substantially coplanar, a first distance between the first and the third fins is about equal to a second distance between the second and the fourth fins (Fig. 8 and Fig. 10, respectively showing the additional fins extending from each portion of the substrate).
Regarding Claim 24, Cheng in Fig. 1-8 teaches a structure, comprising: a substrate having a first region and a second region, a first fin (32) and a second fin (32) extending from the first region of the substrate; and a third fin (34) and a fourth fin (34) extending from the second region of the substrate, wherein each of the third and fourth fins includes a top portion over a bottom portion, the first and the second fins and the bottom portions of the third and fourth fins include single crystalline silicon, the top portions of the third and fourth fins include silicon germanium, wherein the single crystalline silicon extends continuous from a top portion of the substrate to the first and the second fins (Fig. 8; ¶’s 0024-0032).
Cheng fails to teach wherein a top surface of the first region is higher than a top surface of the second region and wherein the third and fourth fins are taller than the first and second fins. 
Yu in Fig. 2-10 teaches a similar structure, comprising: a substrate (20) having a first region and a second region, wherein a top surface of the first region is higher than a top surface of the second region; a first fin (48) and a second fin (48) extending from the first region of the substrate; and a third fin (50) and a fourth fin (50) extending from the second region of the substrate, wherein the third and fourth fins include a top portion over a bottom portion, the first fin and the second fin and the bottom portions of the third fin and the fourth fin include silicon, the third and fourth fins are taller than the first fin and second fins, wherein silicon extends continuously from a top portion of the substrate to the first fin and second fins (¶’s 0020-0030). 
In view of the teachings of Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include wherein a top surface of the first region is higher than a top surface of the second region and wherein the third and fourth fins are taller than the first and second fins because this will allow each FinFET made from the fins having different heights to be further customized for performance such as increasing drive currents.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further in view of Cheng et al. (U.S. Patent Pub. No. 2016/0336428, from hereinafter “de Souza”).
Regarding Claim 12, as in the combination above, Yu teaches wherein the first portion is higher than the second portion by at least 130% (¶ 0024) but is silent with regards to teaching that the first portion is height than the second portion by about 10 nm to about 30 nm. 
de Souza in Fig. 6 teaches a similar structure comprising a first fin (14F) extending from a first portion (100A) of a substrate (12/14) and a second fin (15F) extending from a second portion (100B) of the substrate wherein the bottom portion of the second fin extends deeper than the first fin towards the substrate and wherein the first portion is higher than the second portion by about 10 to 30nm or more (¶’s 0038 and 0048 describing the heights of the fins satisfying the range as claimed).
In view of the teachings of de Souza, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Yu to include that the first portion is height than the second portion by about 10 nm to about 30 nm because Yu already teaches ranges and depths on the same magnitude and merely choosing a desired depth range as claimed does not appear to be critical and/or nothing more than an obvious matter of design choice. In particular, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further in view of More et al. (U.S. Patent Pub. No. 2019/0096997, from hereinafter “More”) in view of LiCausi et al. (U.S. Patent No. 8,476,137, from hereinafter “LiCausi”).
Regarding Claim 14, as in the combination above, Yu teaches an isolation structure (44/46) adjacent to the first fin and the second fin but Cheng as modified by Yu fails to specifically teach wherein a top surface of the isolation structure is about even with a bottom surface of the top portion of the second fin, wherein the top surface of the isolation structure has a stop that is higher above the first portion of the substrate than above the second portion of the substrate. 
More in Fig. 11 teaches a similar structure comprising first and second fins (900/910) wherein the first and second fins both have top and bottom portions (510/700/400/410) and an isolation structure (1000) formed between adjacent fins such that the isolation structure is about even with a bottom surface of the top portion of the second fin (Fig. 11; ¶ 0052). 
In view of the teachings of More, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng as modified by Yu to include wherein a top surface of the isolation structure is about even with a bottom surface of the top portion of the second fin because this would be an obvious matter of design choice as isolating the bottom portion of the fins would be desirable as they are often doped which can help improve device insulation and functionality. 
Cheng as modified by Yu and More fails to specifically teach wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate. 
LiCausi in Fig. 1-12 teaches a similar structure including a first fin (122) extending from a first portion of the substrate; and a second fin (126) extending from a second portion of the substrate, an isolation structure (130) adjacent to the first fin and the second fin, wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate (Fig. 12; Col. 5, line 25 – Col. 6, line 62). 
In view of the teachings of LiCausi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng as modified by Yu and More to include wherein the top surface of the isolation structure has a step that is higher above the first portion of the substrate than above the second portion of the substrate because again this is a matter of design choice based on the method of fabrication. The step could be formed naturally during deposition due to the uneven surfaces of the trench or substrate as taught by Yu and the applicant or the step could be created purposely as taught by LiCausi. In particular, said step is beneficial as it will ensure in the device as claimed that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices if desired.
Regarding Claim 15, Cheng is silent with regards to teaching a first gate structure over the isolation structure and engaging the first fin; and a second gate structure over the isolation structure and engaging the top portion of the second fin.
Yu further teaches a first gate structure (56) over the isolation structure and engaging the first fin; and a second gate structure (58) over the isolation structure and engaging the top portion of the second fin.
In view of the teachings of Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng to include first and second gate structures because gate structures are well known in these types of devices to be required to form a completed FinFET type device that will function properly.

Claim(s) 17-18, 22-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further in view of Kuo et al. (U.S. Patent Pub. No. 2019/0097056, from hereinafter “Kuo).
Regarding Claim 17, as in the combination above, Yu teaches an isolation structure isolating the first through forth fins a first portion of the isolation structure (44) extends laterally between the two first fins, a second portion of the isolation structure (46) extends laterally between the two second fins, a first spacing between the two first fins is about equal to a second spacing between the two second fins (Fig. 9-10) but fails to specifically teach wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure.
Kuo in Fig. 1-16 teaches a similar structure comprising: first two fins (160) adjacent to each other and extending from a first region (104) of the substrate, second two fins (170) adjacent to each other and extending from a second region (106) of the substrate; an isolation structure (200) over the substrate and adjacent to the first and second fins, wherein top surface of the second fins and top surface of the first fins are substantially coplanar, each of the second fins is taller than the first fins, and wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure (Fig. 14 and 16; ¶’s 0054-0055).
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure because this would be an obvious alternative wherein the isolation structure is formed to be coplanar as well to allow even surfaces for additional elements to be formed thereon. Furthermore, as mentioned above this will ensure that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices if desired.
Regarding Claim 18, as in the combination above, Kuo teaches wherein a third portion of the isolation structure extends laterally between one of the two first fins and one of the two second fins, and a depth of the third portion of the isolation structure is greater than the depth of the second portion of the isolation structure (Fig. 16).
Regarding Claim 22, as in the combination above, Yu teaches an isolation structure (44/46) isolating the first through fourth fins (Fig. 10). 
Yu fails to specifically teach wherein a first portion of the isolation structure is disposed between the first fin and the second fin, and a bottom surface of the first portion of the isolation structure slopes downwards from the first fin towards the second fin.
Kuo in Fig. 16 a similar structure comprising: first two fins (160) adjacent to each other and extending from a first region (104) of the substrate, second two fins (170) adjacent to each other and extending from a second region (106) of the substrate; an isolation structure (200) over the substrate and adjacent to the first and second fins, wherein top surface of the second fins and top surface of the first fins are substantially coplanar, each of the second fins is taller than the first fins, and wherein a first portion of the isolation structure is disposed between the first fin and the second fin, and a bottom surface of the first portion of the isolation structure slopes downwards from the first fin towards the second fin (Fig. 16; ¶’s 0054-0055). 
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a first portion of the isolation structure is disposed between the first fin and the second fin, and a bottom surface of the first portion of the isolation structure slopes downwards from the first fin towards the second fin because this would provide addition isolation between the device formed using the first fin and the device using the second fin which will help to prevent interference.
Regarding Claim 23, as in the combination above, Yu teaches a second portion of the isolation structure is disposed between the first fin and the third fin (44), a third portion of the isolation structure (46) is disposed between the second fin and the fourth fin but fails to specifically teach a depth of the second portion of the isolation structure is less than a depth of the third portion of the isolation structure. However, Kuo also teaches wherein a second portion of the isolation structure is disposed between the first fin and the third fin, a third portion of the isolation structure is disposed between the second fin and the fourth fin, and a depth of the second portion of the isolation structure is less than a depth of the third portion of the isolation structure (Fig. 16). 
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a depth of the second portion of the isolation structure is less than a depth of the third portion of the isolation structure because this would be an obvious alternative wherein the isolation structure is formed to be coplanar as well to allow even surfaces for additional elements to be formed thereon. Furthermore, as mentioned above this will ensure that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices if desired.
Regarding Claim 27, Yu teaches wherein a second portion (44) of the isolation structure is disposed between the first and the second fin, and a third portion (46) of the isolation structure is disposed between the third fin and the fourth fin (Fig. 10) and Kuo teaches a similar device in comprising: a first fin (160) and a second fin (160) extending from a first region (104) of a substrate; a third fin (170) and a fourth fin (170) extending from a second region (106) of the substrate, and an isolation structure (200) isolating the first through fourth fins, wherein a second portion of the isolation structure is disposed between the first fin and the second fin, a third portion of the isolation structure is disposed between the third fin and the fourth fin, and a depth of the third portion is greater than a depth of the second portion (Fig. 16; ¶’s 0054-0055). 
Although, Yu and Kuo above fails to specifically teach a depth of the third portion is greater than a depth of the second portion by about 25% or less, Yu does teach wherein the first portion of the substrate is higher than the second portion of the substrate by at least 130% (¶ 0024) and Kuo does teach that the depth of the trenches between the fins is between 110nm and 130nm (¶ 0040), the difference between the depth of the first fins and the depth of the second fins is between 10% and 20% (¶ 0049) and a notch formed between the third and fourth fins where the third portion of the isolation structure is formed has a depth from about 5nm to 40nm (¶ 0024). In view of the teachings of Yu, Kuo and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that a depth of the third portion is greater than a depth of the second portion by about 25% or less because Yu and Kuo both already teaches ranges and depths on the same magnitude and ensuring the depth of the third portion is greater than a depth of the second portion will allow for a substantially planar isolation structure to be form which will help keep the channel length of both devices nearly the same if desire. Lastly, merely choosing a desired depth relationship as claimed does not appear to be critical and/or nothing more than an obvious matter of design choice. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further view of Kim et al. (U.S. Patent Pub. No. 2015/0035023, from hereinafter “Kim”) and Kuo.
Regarding Claim 19, as in the combination above, Yu teaches wherein a first portion of the isolation structure (44) extends laterally between the two first fins, a second portion of the isolation structure (46) extends laterally between the two second fins, a first spacing between the two first fins is about equal to a second spacing between the two second fins (Fig. 9-10) but fails to specifically teach wherein the first spacing between the two first fins is less than a second spacing between the two second fins. 
Kim in Fig. 12 teaches a similar device comprising first fins (F11/12) and second fins (F21/22) wherein the pitches between the first fins and the second fins may be different (¶ 0136). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng as modified by Yu to include a first spacing between the two first fins is less than a second spacing between the two second fins because this is an obvious matter of design choice as it may desired that fins of different conductivity types be further spaced apart than others to help achieve a desired device performance. 
Yu also fails to teach wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure.
Kuo in Fig. 1-16 teaches a similar structure comprising: first two fins (160) adjacent to each other and extending from a first region (104) of the substrate, second two fins (170) adjacent to each other and extending from a second region (106) of the substrate; an isolation structure (200) over the substrate and adjacent to the first and second fins, wherein top surface of the second fins and top surface of the first fins are substantially coplanar, each of the second fins is taller than the first fins, and wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure (Fig. 14 and 16; ¶’s 0054-0055).
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a depth of the first portion of the isolation structure is less than a depth of the second portion of the isolation structure because this would be an obvious alternative wherein the isolation structure is formed to be coplanar as well to allow even surfaces for additional elements to be formed thereon. Furthermore, as mentioned above this will ensure that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices if desired.
Regarding Claim 20, as in the combination above, Kuo teaches wherein a third portion of the isolation structure extends laterally between one of the two first fins and one of the two second fins, and a depth of the third portion of the isolation structure is greater than the depth of the first portion of the isolation structure and is smaller than the depth of the second portion of the isolation structure (Fig. 16; ¶ 0054-0055). 

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further in view of Kuo and LiCausi.
Regarding Claim 25, as in the combination above, Yu teaches an isolation structure (44/46) isolating the first through fourth fins but fails to specifically teach wherein a first portion of the isolation structure is disposed between the second fin and third fin and a bottom surface of the first portion of the isolation structure slopes downward from the second fin towards the third fin. 
Kuo in Fig. 16 a similar structure comprising: a first fin (160) and a second fin (160) extending from a first region (104) of the substrate, a third fin (170) and a fourth fin (170) extending from a second region (106) of the substrate; and an isolation structure (200) isolating the first through fourth fins, wherein a first portion of the isolation structure is disposed between the second fin and third fin and a bottom surface of the first portion of the isolation structure slopes downward from the second fin towards the third fin (Fig. 16; ¶’s 0054-0055). 
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include wherein a first portion of the isolation structure is disposed between the second fin and third fin and a bottom surface of the first portion of the isolation structure slopes downward from the second fin towards the third fin because this would provide addition isolation between the device formed using the first fin and the device using the second fin which will help to prevent interference.
Cheng as modified by Yu and Kuo fails to specifically teach wherein a top surface of the first portion of the isolation feature also slopes downwards from the second fin towards the third fin. 
LiCausi in Fig. 1-12 teaches a similar structure including a first fin (122) and a second fin (122) extending from a first region of a substrate; a third fin (126) and a fourth fin (126) extending from a second portion of the substrate; and an isolation structure (130) isolating the first through fourth fins, wherein a first portion of the isolation structure is disposed between the second fin and the third fin, wherein a top surface of the first portion of the isolation structure slopes downwards from the second fin towards the third fin (Fig. 12; Col. 5, line 25 – Col. 6, line 62). 
In view of the teachings of LiCausi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng as modified by Yu and Kuo to include wherein a top surface of the first portion of the isolation feature also slopes downwards from the second fin towards the third fin because again this is a matter of design choice based on the method of fabrication. The slope could be formed naturally during deposition due to the uneven surfaces of the trench or substrate as taught by Kuo and the applicant or the slope could be created purposely as taught by LiCausi. In particular, said slope is beneficial as it will ensure in the device as claimed that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices to ensure proper and balanced operation. 
Regarding Claim 26, Cheng and Yu both teach wherein top surfaces of the first through the fourth fins are substantially coplanar, a first distance between the first and the second fins is about equal to a second distance between the third and the fourth fins (Fig. 8 and Fig. 10, respectively). 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu above, and further in view of Kim.
Regarding Claim 28, as in the combination above, Yu teaches wherein top surfaces of the first through fourth fins are substantially coplanar and a first distance between the first and second fins is about the same as a second distance between the third and fourth fins (Fig. 10) but fails to specifically teach wherein a first distance between the first and second fins is less than as a second distance between the third and fourth fins.  
Kim in Fig. 12 teaches a similar device comprising first and second fins (F11/12) and third and fourth fins (F21/22) wherein the pitches between the first and second fins and the third and fourth fins may be different (¶ 0136). 
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Cheng as modified by Yu to include wherein a first distance between the first and second fins is less than as a second distance between the third and fourth fins because this is an obvious matter of design choice as it may desired that fins of different conductivity types be further spaced apart than others to help achieve a desired device performance. 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as modified by Yu and Kim above, and further in view of Kuo.
Regarding Claim 29, as in the combination above, Yu teaches an isolation structure (44/46) isolating first through fourth fins wherein a second portion (46) of the isolation structure is disposed between the third and fourth fins but fails to specifically teach a first portion of the isolation structure is disposed between the second and third fin and that a depth of the second portion is greater than a depth of the first portion. 
Kuo in Fig. 1-16 teaches a similar structure comprising: a first fin (160) and a second fin (160) extending from a first region (104) of the substrate, a third fin (170) and a fourth find (170) extending from a second region (106) of the substrate; and an isolation structure (200) over the substrate and adjacent to the first and second fins, wherein a first portion of the isolation structure is disposed between the second fin and the third fin, and a second portion of the isolation structure is disposed between the third in and the fourth fin, and a depth of the second portion is greater than a depth of the third portion (Fig 16; ¶’s 0054-0055).
In view of the teachings of Cheng as modified by Yu, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kuo to include a first portion of the isolation structure is disposed between the second and third fin and that a depth of the second portion is greater than a depth of the first portion because the first portion of the isolation structure will help to provide isolation between the two adjacent devices that will be formed from the first and second fins and the third and fourth fins which will help prevent interference. Furthermore, having the depth relationship as claimed would be an obvious alternative wherein the isolation structure is formed to be coplanar to allow even surfaces for additional elements to be formed thereon. Furthermore, as mentioned above this will also ensure that an equal amount of the first and second fins are exposed to be contacted by the gate materials so that the channels length will have similar sizes in both devices if desired.



Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Yu et al. (U.S. Patent Pub. No. 2008/0265338) and You et al. (U.S. Patent Pub. No. 2016/0379982) both teach a similar structure comprising: a first fin extending from a first portion of the substrate; and a second fin extending from a second portion of the substrate, wherein the first fin and a bottom portion of the second fin include silicon, a top surface of the second fin and a top surface of the first fin are substantially coplanar, and the bottom portion of the second fin extends deeper than the first fin towards the substrate.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        November 19, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894